Talmadge, J.
Nestle Food Company (Nestle), a self-
insured employer, paid more than $455,000 in medical and time-loss benefits to Paul Manor for a workplace injury he sustained. Now Manor wants to sue Nestle for the same injury. He asserts WAC 296-15-023(2), which declares Nestle to be Manor’s employer, is invalid. Employing the standard of review set forth in our State’s Administrative Procedure Act (APA), we hold the regulation is valid, and Nestle is therefore immune to suit by Manor under the exclusive remedy provision of the Industrial Insurance Act (IIA).
ISSUES
1. Does WAC 296-15-023(2) make Nestle Manor’s employer for purposes of the Industrial Insurance Act?
2. Is WAC 296-15-023(2) valid under RCW 34.05.570(2)?
FACTS
On January 15, 1992, while working as a truck driver *443for Carnaco Transport, Inc. (Carnaco), Paul Manor went to the Carnation processed potato plant in Othello, Washington, to pick up a load. While at the plant, a forklift ran over Manor’s foot. As a result of the industrial injury, Manor developed Guillain-Barre syndrome and became paralyzed. He finally was able to leave the hospital in November 1992, but required additional care at home.
The Carnation Company (Carnation) became a self-insurer under the IIA for itself and its various subsidiaries in 1979. Carnaco was a subsidiary of Carnation and maintained facilities in Moses Lake. Carnation also owned the processed potato plant in Othello, Washington, where Manor was injured. From 1979 forward, Carnation treated all of its employees, including those at the processed potato plant in Othello and its Carnaco employees, as employees under its certificate of self-insurance with the Department of Labor and Industries (Department). In 1985, Carnation became a wholly-owned subsidiary of Nestle Holdings, Inc., and its name was eventually changed to Nestle Food Company.1
Manor filed a claim with Carnaco for industrial insurance benefits, listing Carnaco as his employer. The Department allowed the claim by order of February 14, 1992. Manor did. not appeal the order. Ultimately, Nestle paid Manor medical benefits of $437,187.02, and time-loss benefits of $18,646.66.
Manor filed a personal injury action against Nestle in April 1993. He alleged Nestle was liable for its own negligence and, under the principle of respondeat superior, for the negligence of the forklift operator who ran over his foot. Nestle argued it was immune under Title 51 RCW because the forklift operator was Manor’s fellow employee.
Nestle moved for dismissal. Manor argued, under the common law, the forklift operator was not a fellow Nestle *444employee. The trial court granted the motion to dismiss because Manor’s injury was caused by a fellow employee and Nestle was immune under the IIA. The trial court also held the designation of Nestle as Manor’s employer in the Department’s February 14, 1992 order had preclu-sive effect.
Manor appealed and the Court of Appeals reversed, holding a self-insured parent corporation is not, as a matter of law, the employer of employees working for a subsidiary, and material issues of fact remained as to whether Nestle should be considered Manor’s employer. The Court of Appeals also disagreed with the trial court on the preclusive effect of the Department’s decision. Manor v. Nestle Food Co., 78 Wn. App. 5, 895 P.2d 27 (1995). We granted review.
ANALYSIS
An employer may comply with the requirements of the IIA either by insuring with the State Industrial Insurance Fund or qualifying as a self-insurer under Title 51 RCW. Self-insurers must pay the claims of their injured workers. Therefore, self-insurers obtain the same immunity from actions by employees as state fund employers. RCW 51.04.010 (exclusive remedy provision); RCW 51.32.010. Although an injured worker may not sue his or her employer for a workplace injury, RCW 51.24.030(1) authorizes suit against a third person at fault for the worker’s injury, provided the third person is not in the worker’s same employ.
The central issue in this case is whether Manor and the forklift operator who ran over his foot were "in the same employ” for purposes of RCW 51.24.030(1). The dis-positive regulation is WAC 296-15-023(2). Promulgated under the Department’s authority to regulate self-insurers, WAC 296-15-023(2) states: "One certificate will be issued to an approved self-insurer, including all subsidiaries or divisions. The entities will be considered as one employer for all purposes of Title 51 RCW.” (Emphasis *445added.) This regulation addresses and cures a serious coverage problem under the Act. In the absence of a mandate that an employer include all of its subsidiaries or divisions within its certificate of self-insurance, the self-insured employer could structure its business so that it was self-insured for employees in its low risk activities, while employees in its high risk activities were covered by the state fund, skewing the cost to employers in the state fund. WAC 296-15-023(2) makes Manor and the forklift operator employees of the same self-insured employer, Nestle. However, the Court of Appeals held the regulation invalid.
A. Standard for Judicial Review of an Agency Regulation
WAC 296-15-023(2) provides that Nestle is to be treated as an employer for all purposes under Title 51. While this is a regulation and not a statute, "[i]t has been established in a variety of contexts that properly promulgated, substantive agency regulations have the 'force and effect of law.’ ” Chrysler Corp. v. Brown, 441 U.S. 281, 295, 99 S. Ct. 1705, 60 L. Ed. 2d 208 (1979); "[a] legislative rule has the force and effect of law, if promulgated in accordance with a legislative delegation.” 2 Am. Jur. 2d, Administrative Law § 160, at 182 (1994).
The Court of Appeals, in holding the regulation invalid, gave it short shrift, deciding it is "not reasonably consistent” with its enabling legislation because "[it] may result in the denial of a worker’s right to bring a third-party claim against the parent company of his employer merely because the parent chose to self-insure.” Manor, 78 Wn. App. at 10. The Court of Appeals did not further articulate how WAC 296-15-023, first promulgated in 1983 and unaltered by legislative amendment since then,2 was *446somehow an irrational or aberrational exercise of delegated legislative authority. The Court of Appeals simply concluded the regulation is invalid without reference to the APA standard for judicial review of the validity of an agency regulation, or to our leading decision interpreting that APA standard. A proper APA analysis reveals no reason to invalidate WAC 296-15-023(2).3
The Legislature enacted the APA in 1988, Laws op 1988, ch. 288, and added "a new criterion which significantly expands the review process.” Neah Bay Chamber of Commerce v. Department of Fisheries, 119 Wn.2d 464, 469, 832 P.2d 1310 (1992). The Legislature set forth the standard of review for agency regulations in RCW 34.05.570(2)(c):
In a proceeding involving review of a rule, the court shall declare the rule invalid only if it finds that: The rule violates constitutional provisions; the rule exceeds the statutory authority of the agency; the rule was adopted without compliance with statutory rule-making procedures; or the rule is arbitrary and capricious.
This Court extensively analyzed and interpreted the new statute in Neah Bay. There, we considered the former version of the statute, which differed significantly only in the last phrase, "could not conceivably have been the product of a rational decision-maker,” a phrase now replaced by "arbitrary and capricious.” We held:
In sum, the "product of a rational decision-maker” standard adopted by the Legislature at RCW 34.05.570(2)(c) involves an inquiry into the reasonableness of regulations analogous to the application of the arbitrary and capricious standard. To decide if a regulation should be overturned because it could not conceivably be the product of a rational *447decision-maker, we hold that the proper analysis is the 3-part test suggested by amicus, Professor Andersen, and utilized by the federal courts. See Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 77 L. Ed. 2d 443, 103 S. Ct. 2856 (1983). The court’s task is to determine if a given regulation is reasonable without substituting this court’s judgment for that of the agency. First, the court inquires if the agency’s explanation of its own rule is clear. Second, the court must ask if the agency utilized the appropriate statutory framework, whether it used correct factors in deciding the rule, and if it avoided improper factors. Third, the court must decide if a decision-maker could have reached the conclusion reached by the agency (taking the foregoing into account) by some reasonable process.
This analysis requires the court to review the administrative record to determine the factors employed by the agency and the quality of its reasoning. The court must scrutinize the record to determine if the result was reached through a process of reason, not whether the result was itself reasonable in the judgment of the court.
Neah Bay, 119 Wn.2d at 473. The Court thus equated the "product of a rational decision-maker” standard with the "arbitrary and capricious” standard. The Legislature later acquiesced in this interpretation in 1995 when it changed the language of the final phrase to "arbitrary and capricious.” Laws of 1995, ch. 403, § 802. See 1995 Final Legislative Report, EHSB 1010, at 7 (Feb. 1, 1995) ("The current 'conceivably the product of a rational decision maker’ standard of review is changed to 'arbitrary and capricious’ ”).
B. Analysis of WAC 296-15-023(2) Under the Statutory Standard of Review
RCW 34.05.570(1) places the burden of demonstrating the invalidity of a rule on the party asserting invalidity. Although Manor did not undertake this responsibility, the following analysis, mandated by RCW 34.05.570(2)(c), demonstrates the rule is valid.
*4481. Does the Rule Violate Constitutional Provisions? The Court of Appeals found WAC 296-15-023 appropriate in all respects, except the phrase treating the self-insurer as a single employer for all Title 51 RCW purposes, including immunity. The Court of Appeals held the regulation is inconsistent with the IIA to the extent it requires parent companies to be treated as employers for all purposes, because doing so would deprive the worker of the right to bring a third-party suit against a parent merely because the parent chose to self-insure. The Court of Appeals based this conclusion on the ostensibly disparate treatment between employees of self-insured employers and employees of state fund employers, citing Johnson v. Tradewell Stores, Inc., 95 Wn.2d 739, 630 P.2d 441 (1981).
Johnson was an equal protection case under article I, section 12 of the Washington Constitution. The issue there was whether a worker who prevails on appeal of a decision of the Board of Industrial Insurance Appeals is entitled to an award of reasonable attorney fees. At the time, RCW 51.52.130 permitted recovery of attorney fees only if the accident fund was affected by the litigation. This provision excluded workers of self-insured employers from receiving attorney fees under the same facts that would entitle a worker of a state fund insured employer to fees. In holding the successful plaintiffs were entitled to costs and attorney fees under the statute, the Court said:
It is a manifest injustice of the most egregious nature, and we hold it to be a violation of the equal protection clause of the Fourteenth Amendment and Const, art. 1, § 12 to classify one group of employees so that they receive fewer benefits than similarly situated employees simply because the employer chooses to be self-insured.
Johnson, 95 Wn.2d at 745.
 Today, we apply the rational basis test to evaluate equal protection claims: "Under the rational basis test, a legislative classification will be upheld 'unless it rests on grounds wholly irrelevant to the achievement of legiti*449mate state objectives.’ The burden is on the party challenging the classification to show that it is 'purely arbitrary.’ ” State v. Coria, 120 Wn.2d 156, 171-72, 839 P.2d 890 (1992) (quoting Omega Nat'l Ins. Co. v. Marquardt, 115 Wn.2d 416, 431, 799 P.2d 235 (1990) (citations omitted)). Applying the rational basis test, we find no equal protection infirmity in the regulation before us.
The Court of Appeals expressed concern that a decision for Nestle would deprive a worker of the "right” to bring a third-party lawsuit solely because the parent is self-insured, labeling that result somehow antithetical to the equal treatment to be afforded workers under the IIA. We disagree. There are at least three answers to the Court of Appeals’ concern.
First, the true victim of an equal protection violation under the Court of Appeals holding would be self-insured, statutory employers like Nestle. WAC 296-15-023(2) makes a self-insuring parent company like Nestle responsible to compensate injured employees of its subsidiaries. The Act contemplates, and WAC 296-15-023(2) makes express, that an employer seeking self-insured status must decide either to have all of its subsidiaries or divisions self-insured, or all of its subsidiaries or divisions covered by the state fund. As Nestle is financially responsible for compensation to injured workers, so should it be immune from suit by injured workers. To hold otherwise would deny Nestle the immunity from suit the IIA grants to all employers — a result without logic or justice.4
Here, Nestle compensated Manor for his injury, as the *450law required it to do. By fulfilling its obligations to Manor under Title 51, Nestle should, a fortiori, be entitled to its side of the quid pro quo central to the entire workers’ compensation statutory design: it should be immune from suit by Manor. In the words of the late Professor Larson, "immunity follows compensation responsibility.” 2A Arthur Larson, Workmen’s Compensation Law § 72.33, at 14-290.3 (1993).
Second, Professor Larson writes: "When compensable injury is the result of a third person’s tortious conduct, all statutes preserve a right of action against the tortfeasor, since the compensation system was not designed to extend immunity to strangers.” Larson, supra § 71.00, at 14-1 (1993). Here, Nestle is hardly a third party to Manor in the ordinary sense of being a "stranger to the transaction.” Nestle insured Manor. Nestle paid Manor $455,000 in medical and time-loss benefits. Rather than crediting these salient facts, the Court of Appeals took the hyper-technical view that if Nestle is not the common-law employer of Manor, it must of necessity be a third party and therefore not immune from suit by Manor.5
*451Our courts have many times in the past looked to the overall purpose and policy of the IIA to avoid such hypertechnical readings. For example, in Corr v. Willamette Indus., Inc., 105 Wn.2d 217, 713 P.2d 92 (1986), we held the plaintiff, an employee of the defendant’s wholly owned subsidiary, did not state a claim against the defendant for injuries arising out of an industrial accident because the defendant was the plaintiffs employer. See also Wolf v. Scott Wetzel Servs., Inc., 113 Wn.2d 665, 782 P.2d 203 (1989) (claims administrator entitled to immunity under IIA); Coulter v. State, 93 Wn.2d 205, 608 P.2d 261 (1980) (Department safety inspectors not third persons under the IIA); Deeter v. Safeway Stores, Inc., 50 Wn. App. 67, 747 P.2d 1103 (1987) (claims administrator entitled to immunity under IIA because it was acting as agent of employer), review denied, 110 Wn.2d 1016 (1988). In Wolf, 113 Wn.2d *452at 676-77, we referenced with favor Judge Grosse’s concurring opinion in Deeter, where he wrote:
The relationship of the employee, the employer, and the claims adjuster for the employer with respect to a claim for delay in payment which involves a dispute over the right to, or amount of, compensation flows from the rights and obligations created by the IIA, not from any independent source. To permit a right of action against the claims adjuster merely because it is a "third party” would vitiate the policy of the IIA.
Deeter, 50 Wn. App. at 83-84 (Grosse, J., concurring). Here, the IIA creates Nestle’s obligations to Manor. The Act makes Nestle responsible for Manor’s injury compensation. Having fulfilled its obligation under the IIA to provide Manor "sure and certain relief,” Nestle is correspondingly entitled to immunity from "all civil actions and causes of action” stemming from Manor’s injury. RCW 51.040.010 (declaring purpose of IIA and abolishing jurisdiction of courts).
Third, the Court of Appeals asserts workers must receive equal treatment under the IIA in every case, and that equal protection concerns arise when workers do not receive equal treatment. This is an overstatement. The IIA treats employees of self-insured employers differently from employees of state fund-insured employers in several ways.
For example, the employees of self-insured employers need not pay one-half of the cost of the medical aid fund, as do the employees of state fund employers. RCW 51.16.140(1). It is a gross misdemeanor for self-insurers to obtain or even attempt to obtain a comparable contribution from their employees. RCW 51.16.140(2). Employees of self-insured employers have the right to a penalty against their employers for delay or refusal to pay benefits. RCW 51.48.017. Thé existence of such a penalty provision obviously gives employees leverage in bargaining for benefits with their self-insured employer. RCW *45351.32.190 details claim processing procedures applicable only to self-insurers. These distinctions in treatment indicate, contrary to the Court of Appeals implication, there is no requirement in the IIA for precisely similar treatment of employees of self-insureds and state fund employers, and there is nothing inherently improper about dissimilar treatment.
Rather, the pivotal equal protection inquiry in this case is whether WAC 296-15-023(2) passes the rational basis test. There is plainly nothing arbitrary about WAC 296--15-023(2). It achieves a legitimate state objective by creating statutory employers to ensure subsidiary corporations meet their industrial insurance premium obligations. In return, it grants those statutory employers immunity from suit by injured workers. The regulation is simply an accurate reflection of the "grand compromise” of the IIA. Indeed, to deny immunity to Nestle, a statutory employer, would violate its right to equal protection compared to similarly situated common law employers, who would be immune from suit by Manor under the same circumstances.6
WAC 296-15-023(2) does not violate equal protection principles. The rule passes the first statutory test.
2. Does the Rule Exceed the Statutory Authority of the Agency? The Department is generally authorized to promulgate regulations governing the administration of Title 51 RCW, RCW 51.04.020(1), as well as rules for self-insured employers specifically. RCW 51.14.020(7). The rule at issue here, by mandating that Nestle be treated as an *454employer for all purposes of Title 51, is within the bounds of the authorizing statute. The key provision of the IIA, immunizing employers from suits by injured workers in return for swift and sure compensation, is precisely what WAC 296-15-023(2) implements in this case. It is plainly within the authority of the Department to designate which entities shall be considered employers for the purposes of Title 51. Obviously, such determinations are limited to the purview of Title 51, and do not and cannot affect the common law or other statutory law governing parents and subsidiaries or employers and employees. The rule passes the second statutory test.
3. Was the Rule Adopted Without Compliance With Statutory Rule-Making Procedures? Neither party makes such a claim, and there is nothing in the record to support such a claim. The rule passes the third statutory test.
4. Is the Rule Arbitrary and Capricious? The fourth test requires the most analysis: "The court’s task is to determine if a given regulation is reasonable without substituting this court’s judgment for that of the agency.” Neah Bay, 119 Wn.2d at 473-74. A three-part test applies:
First, the court inquires if the agency’s explanation of its own rule is clear. Second, the court must ask if the agency utilized the appropriate statutory framework, whether it used correct factors in deciding the rule, and if it avoided improper factors. Third, the court must decide if a decision-maker could have reached the conclusion reached by the agency (taking the foregoing into account) by some reasonable process.
Id. at 473-74. No agency explanation of the rule appears in the record, so we are unable to make the first inquiry. The following analysis demonstrates, however, the regulation meets all the remaining requirements of the test.
WAC 296-15-023 is a rational approach to the problem of self-insured businesses spinning a risky portion of their enterprise off to state fund coverage, and ensuring that corporate parents bear complete responsibility for the coverage of the workers of the parent and any of its sub*455sidiaries. The rule is designed to ensure, with the changes in status of employers through merger, consolidation, combination, and otherwise, employees will not have to guess who their employer is for purposes of the IIA, and employees will receive the statutorily-mandated coverage.
Before an employer is certified as a self-insurer, the employer must identify the name and location of each of its businesses. RCW 51.14.030(5)(e). Pursuant to its general rule-making authority, the Department adopted WAC 296-15-023(1), which provides the certification of a firm as a self-insurer "will include all of its subsidiaries or divisions doing business in the state of Washington.” Subsection (2) of that rule states that only one certificate will be issued to an approved self-insurer, "including all subsidiaries or divisions,” and "[t]he entities will be considered as one employer for all purposes of Title 51 RCW.” (Emphasis added.) See RCW 51.04.120; WAC 296-17-380; WAC 296-17-390; WAC 296-17-87306 (providing analogous requirements for insuring State fund employers with multiple enterprises or subsidiaries).
To put the rule in appropriate context, the Department has evidenced an unambiguous intent to prevent self-insured corporate parents from evading industrial insurance coverage for employees of subsidiaries. In addition to the mandate of WAC 296-15-023, a self-insurer may not cease business, change its corporate organization, or sell parts of itself without notifying the Department and assuming liability for all claims during the self-insured period for the separated part of the business. WAC 296-15--170. Most significant, a self-insured parent corporation guarantees the payment of benefits to employees of its subsidiaries:
If an applicant for self-insurance certification is a subsidiary, the parent firm shall furnish the department with its guarantee to assume and be responsible for the workers’ compensation liabilities of the subsidiary in the event the subsidiary firm is unable or unwilling to cover these liabilities. If a self-insurer is purchased by another firm, which *456becomes its parent, the parent shall provide the department with its most recent audited financial statement and its guarantee.
WAC 296-15-022. In effect, the parent agrees to stand in the shoes of the subsidiary corporation for the subsidiary’s industrial insurance obligation to its workers, if the subsidiary cannot perform.
In conclusion, ample reasonable bases exist to support the regulation. The regulation is valid. Nestle paid Manor compensation for his injuries. This Court has "consistently held that when an employer . . . pays its industrial insurance premiums pursuant to the Act the employer may no longer be looked to for recourse.” Seattle-First Nat’l Bank v. Shoreline Concrete Co., 91 Wn.2d 230, 241, 588 P.2d 1308 (1978). We should not now disregard this fundamental tenet of the IIA.7
CONCLUSION
Carnation, and later Nestle, complied with the requirements of self-insurance under Title 51 RCW. They paid the appropriate premiums and complied with the requirements of statute and regulation that self-insurance cover all employees of the parent corporation and its subsidiaries. Thus, Carnation, and later Nestle, were Manor’s employer for purposes of the IIA. Nestle here paid more than $455,000 in industrial insurance benefits to the injured worker in accordance with the terms of Title 51 RCW. Having done so, Nestle is entitled to the immunity from suit afforded by RCW 51.04.010.
The decision of the Court of Appeals is reversed. We remand this case to the Adams County Superior Court for entry of an order consistent with this opinion.
Durham, C.J., and Dolliver, Smith, Guy, and Johnson, JJ., concur.

 There is no indication in the record of manipulation of the corporate form by Carnation or Nestle to avoid actions by employees. Rather, Carnation, and then Nestle, continuously treated employees of its transportation subsidiary and its own employees as the same employees under its certificate of self-insurance.


 The Legislature’s failure to amend a statute interpreted by administrative regulation constitutes legislative acquiescence in the agency’s interpretation of the statute. This is especially true when the Legislature has amended the statute in other respects without repudiating the administrative construction. Green-River Community College v. Higher Educ. Personnel Bd., 95 Wn.2d 108, 118, 622 P.2d 826 (1980), modified, 95 Wn.2d 962, 633 P.2d 1324 (1981); State ex rel. Pirak v. Schoettler, 45 Wn.2d 367, 371-72, 274 P.2d 852 (1954).


 In Weyerhaeuser Co. v. Department of Ecology, 86 Wn.2d 310, 545 P.2d 5 (1976), we first set forth the standard of review for agency regulations. We now ask only whether the challenged regulation is "reasonably consistent with the statute being implemented.” St. Francis Extended Health Care v. Department of Soc. & Health Servs., 115 Wn.2d 690, 702, 801 P.2d 212 (1990). We believe the four-part test for evaluating the validity of an agency rule under the APA set forth at RCW 34.05.570(2)(c) helpfully informs the "reasonably consistent” inquiry, and we adopt it as the standard for review of agency rules.


 In a similar situation, we found "grave constitutional questions” arose from a comparable assertion. Epperly v. City of Seattle, 65 Wn.2d 777, 779 n.1, 399 P.2d 591 (1965) (plaintiff injured at jobsite, who was employee of contractor, sought to sue owner of property who paid industrial insurance premium). We said:
"We are impressed, as was the trial court [which rejected the lawsuit against the owner], with the incongruous result necessarily flowing from the plaintiff’s theory under which the owner of the premises who either directly or indirectly pays the insurance premium based on the hazards of his undertaking gets no protection from the employees of the contractor who may be injured in the course of the work for which the premiums are paid. The construction of the *450statute to permit such a result presents grave constitutional questions which have not been adequately argued.”
Epperly, 65 Wn.2d at 779 n.1. The Court decided the case on other grounds. Although the Court did not elaborate on the nature of the "grave constitutional questions” presented, the owner had suggested in its brief to the Court that requiring the party who paid the insurance premium also to be liable to suit by the contractor’s injured employee, thereby depriving that party of the benefit of insurance, would unconstitutionally deprive the party of property without due process of law. Br. of Resp’t in Epperly at 30. Violation of equal protection is probably the better constitutional argument.


 The IIA does not define a person as a "worker” or "employer” under Title 51 RCW solely by the common-law test of master-servant. We have said "that the common-law rules, except as modified by statute, apply in determining whether the relationship of employer and employee existfe].” D’Amico v. Conguista, 24 Wn.2d 674, 680, 167 P.2d 157 (1946) (emphasis added); Clausen v. Department of Labor & Indus., 15 Wn.2d 62, 69, 129 P.2d 777 (1942). Thus, the Legislature is not bound by, and may choose to expand or contract, the common-law definitions of "employer” and "employee” for purposes of coverage under Title 51.
Title 51 is replete with instances where common-law principles of the employer-employee relationship are "modified by statute” to include or exclude workers from the purview of the IIA. For example, the most significant *451departure from common-law principles in the IIA is the provision affording coverage to independent contractors, the essence of whose contract is personal labor. RCW 51.08.070(1). General contractors are responsible for paying the premiums of employees of subcontractors, except for certain exclusions, even though the general contractor is not their common-law employer. RCW 51.12.070. Such general contractors may be considered statutory employers, as they would not be considered common-law employers in the ordinary course. RCW 51.12.035 provides "[vjolunteers shall be deemed employees and/or workers, as the case may be, for all purposes relating to medical aid benefits under chapter 51.36 RCW.” RCW 51.12.045 provides workers’ compensation coverage for offenders performing community service pursuant to court order. Likewise, RCW 51.12.020 excludes from Title 51 coverage several categories of workers who might ordinarily be employees under common-law principles, including domestic workers, gardeners and maintenance workers at a private home, jockeys, and musicians. See also 2A Arthur Larson, Workmen’s Compensation Law § 49.00 (1993) (enumerating statutory employees under the various state worker compensation acts).
In similar fashion, to further the ends of the IIA, this Court has gone beyond the constraints of the common-law employer-employee relationship to find coverage under the Act. See e.g., Bolin v. Kitsap County, 114 Wn.2d 70, 785 P.2d 805 (1990) (jurors covered under RCW Title 51 although they were not common-law servants and never consented to an "employment” relationship with counties; their service was, in fact, involuntary).
The dissent’s recitation of cases and authorities from other jurisdictions on the question of whether a corporate parent is entitled to the immunity of its subsidiary is interesting, but not pertinent to this case. Dissent at 463-64. As noted above, the Legislature has frequently departed from the traditional common-law employer-employee relationship in deciding coverage under the Act. Moreover, the dissent fails to show how WAC 296-15-023 is beyond the authority of the Legislature or the Department, as the Legislature and Department are not bound by the common-law employer-employee relationship.


 The dissent’s contention that Manor would be treated differently if he were an employee of a firm covered by the State Fund is not necessarily even accurate. Dissent at 462. The Department’s regulations provide that the general rule for classification of employees in businesses covered by the State Fund is to cover all employees of an enterprise within a single risk classification just as WAC 296-15-023 does for employees of self-insured employers and their subsidiaries. WAC 296-17-380. See also WAC 296-17-390 (business with multiple enterprises in state); WAC 296-17-420 (certain transportation, warehousing, and shipping services as general inclusions for coverage); WAC 296-17-87306 (in calculating a business’ claims experience, claims experience of subsidiaries are included).


 Nestle also argues the Department’s order stating it was Manor’s employer has preclusive effect, citing Marley v. Department of Labor & Indus., 125 Wn.2d 533, 886 P.2d 189 (1994). In light of our disposition of the principal issue in this case, we do not reach this issue.